IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42846

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 649
                                                )
       Plaintiff-Respondent,                    )   Filed: September 30, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
WILLIAM EARL VINCENT,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of six years, for felony driving under the influence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       William Earl Vincent pled guilty to felony driving under the influence (DUI). I.C. § 18-
8004 and 18-8005(9). In exchange for his guilty plea, an additional charge was dismissed. The
district court sentenced Vincent to a unified term of ten years, with a minimum period of
confinement of six years. Vincent appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Vincent’s judgment of conviction and sentence are affirmed.




                                                   2